Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 11, 1995, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *490not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations (see, People v Gaimari, 176 NY2d 84, 94).
The court’s restrictions on defendant’s cross-examination of the victim were proper exercises of discretion. Defendant was given ample scope of inquiry on the subjects in question.
We have reviewed defendant’s remaining claims and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Williams and Mazzarelli, JJ.